

FORM OF WARRANT


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


Class A No. 07-01A- 1 


SKYSTAR BIO-PHARMACEUTICAL COMPANY


COMMON STOCK PURCHASE WARRANT
SERIES 2007-01
 
1. Issuance. In consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by SKYSTAR BIO-PHARMACEUTICAL
COMPANY, a Nevada corporation (the “Company”), _____________________________ or
registered assigns (the “Holder”) is hereby granted the right to purchase at any
time, on or after the Commencement Date (as defined below) until 5:00 P.M., New
York City time, on the Expiration Date (as defined below), _________________
Thousand __________ (____________)2  fully paid and nonassessable shares of the
Company’s Common Stock, $0.001 par value per share (the “Common Stock”), at an
initial exercise price per share (the “Exercise Price”) of $1.20 per share,
subject to further adjustment as set forth herein. This Warrant is being issued
pursuant to the terms of that certain Securities Purchase Agreement, dated as of
February 26, 2007 (the “Securities Purchase Agreement”), to which the Company
and Holder (or Holder’s predecessor in interest) are parties. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement. This Warrant was originally issued to the Holder
of the Holder’s predecessor in interest on _____________, 20073  (the “Issue
Date”).
 
____________________
1Insert unique sequential number for each Warrant.
2Insert number equal to Buyer’s Issue Date Conversion Shares for the Closing
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Exercise of Warrants.


2.1 General.


(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Commencement Date (as defined below). Such exercise shall
be effectuated by submitting to the Company (either by delivery to the Company
or by facsimile transmission as provided in Section 8 hereof) a completed and
duly executed Notice of Exercise (substantially in the form attached to this
Warrant Certificate) as provided in the Notice of Exercise (or revised by notice
given by the Company as contemplated by the Section headed “NOTICES” in the
Securities Purchase Agreement). The date such Notice of Exercise is faxed to the
Company shall be the “Exercise Date,” provided that, if such exercise represents
the full exercise of the outstanding balance of the Warrant, the Holder of this
Warrant tenders this Warrant Certificate to the Company within five (5) Trading
Days thereafter. The Notice of Exercise shall be executed by the Holder of this
Warrant and shall indicate (i) the number of shares then being purchased
pursuant to such exercise and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.


(b) The provisions of this Section 2.1(b) shall only be applicable (i) (x) on or
after the first anniversary of the Issue Date, and (y) if, and only if, on the
Exercise Date there is no effective Registration Statement covering the Warrant
Shares (other than during a Permitted Suspension Period, as defined in the
Registration Rights Agreement), and (ii) on the Automatic Exercise Date (as
defined below), even if there is an effective Registration Statement covering
the Warrant Shares on such date. If the Notice of Exercise form elects a
“cashless” exercise, the Holder shall thereby be entitled to receive a number of
shares of Common Stock equal to (w) the excess of the Current Market Value (as
defined below) over the total cash exercise price of the portion of the Warrant
then being exercised, divided by (x) the Market Price of the Common Stock. For
the purposes of this Warrant, the terms (y) “Current Market Value” shall mean an
amount equal to the Market Price of the Common Stock, multiplied by the number
of shares of Common Stock specified in the applicable Notice of Exercise, and
(z) “Market Price of the Common Stock” shall mean the average Closing Price of
the Common Stock for the three (3) Trading Days ending on the Trading Day
immediately prior to the Exercise Date.


(c) If the Holder provides on the Notice of Exercise form that the Holder has
elected a “cash” exercise (or if the cashless exercise referred to in the
immediately preceding paragraph (b) is not available in accordance with its
terms), the Exercise Price per share of Common Stock for the shares then being
exercised shall be payable, at the election of the Holder, in cash or by
certified or official bank check or by wire transfer in accordance with
instructions provided by the Company at the request of the Holder.
 
____________________
3Insert the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Upon the appropriate payment, if any, of the Exercise Price for the shares
of Common Stock purchased, together with the surrender of this Warrant
Certificate (if required), the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased. The Company shall
deliver such certificates representing the Warrant Shares in accordance with the
instructions of the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Warrant Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a “cashless exercise,” the Exercise Date or the Automatic Exercise
Date, as the case may be, or, (ii) with respect to a “cash” exercise, the later
of the Exercise Date or the date the payment of the Exercise Price for the
relevant Warrant Shares is received by the Company.


(e) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.


2.2 Limitation on Exercise. Notwithstanding the provisions of this Warrant, the
Securities Purchase Agreement or of the other Transaction Agreements, in no
event (except (i) as specifically provided in this Warrant as an exception to
this provision, (ii) during the forty-five (45) day period prior to the
Expiration Date, or (iii) while there is outstanding a tender offer for any or
all of the shares of the Company’s Common Stock) shall the Holder be entitled to
exercise this Warrant, or shall the Company have the obligation to issue shares
upon such exercise of all or any portion of this Warrant to the extent that,
after such exercise the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unexercised portion of the Warrants or other rights to purchase Common Stock or
through the ownership of the unconverted portion of convertible securities), and
(2) the number of shares of Common Stock issuable upon the exercise of the
Warrants with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its affiliates of more
than 4.99% of the outstanding shares of Common Stock (after taking into account
the shares to be issued to the Holder upon such exercise). For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), except as otherwise provided in clause (1) of
such sentence. The Holder, by its acceptance of this Warrant, further agrees
that if the Holder transfers or assigns any of the Warrants to a party who or
which would not be considered such an affiliate, the Warrant issued to such
transferee or assignee shall include the provisions of this Section 2.2. Nothing
herein shall preclude the Holder from disposing of a sufficient number of other
shares of Common Stock beneficially owned by the Holder so as to thereafter
permit the continued exercise of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Automatic Exercise. If any portion of this Warrant remains unexercised as of
the Expiration Date and the Market Price of the Common Stock as of the
Expiration Date is greater than the applicable Exercise Price as of the
Expiration Date, then, without further action by the Holder, this Warrant shall
be deemed to have been exercised automatically on the date (the “Automatic
Exercise Date”) which is the day immediately prior to the close of business on
the Expiration Date (or, in the event that the Expiration Date is not a Business
Day, the immediately preceding Business Day) as if the Holder had duly given a
Notice of Exercise for a “cashless” exercise as contemplated by Section 2.1(b)
hereof, and the Holder (or such other person or persons as directed by the
Holder) shall be treated for all purposes as the holder of record of such
Warrant Shares as of the close of business on such Automatic Exercise Date. This
Warrant shall be deemed to be surrendered to the Company on the Automatic
Exercise Date by virtue of this Section 2.3 without any action by the Holder.


2.4 Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


(a) “Commencement Date” means the date which is the earlier of (i) sixty-five
days after the Closing Date, or (ii) the Effective Date.
 
(b) “Expiration Date” means the date which is the last calendar day of the month
in which the third anniversary of the Effective Date occurs.


3. Reservation of Shares. The Company hereby agrees that, at all times during
the term of this Warrant, there shall be reserved for issuance upon exercise of
this Warrant, one hundred percent (100%) of the number of shares of its Common
Stock as shall be required for issuance of the Warrant Shares for the then
unexercised portion of this Warrant. For the purposes of such calculations, the
Company should assume that the outstanding portion of this Warrants was
exercisable in full at any time, without regard to any restrictions which might
limit the Holder’s right to exercise all or any portion of this Warrant held by
the Holder.


4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.


5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
 
 

--------------------------------------------------------------------------------

 


6. Protection Against Dilution and Other Adjustments.


6.1 Adjustment Mechanism. If an adjustment of the Exercise Price is required
pursuant to this Section 6 (other than pursuant to Section 6.4), the Holder
shall be entitled to purchase such number of shares of Common Stock as will
cause (i) (x) the total number of shares of Common Stock Holder is entitled to
purchase pursuant to this Warrant following such adjustment, multiplied by (y)
the adjusted Exercise Price per share, to equal the result of (ii) (x) the
dollar amount of the total number of shares of Common Stock Holder is entitled
to purchase before adjustment, multiplied by (y) the total Exercise Price before
adjustment.
 
6.2 Capital Adjustments. In case of any stock split or reverse stock split,
stock dividend, reclassification of the Common Stock, recapitalization, merger
or consolidation (where the Company is not the surviving entity), the provisions
of this Section 6 shall be applied as if such capital adjustment event had
occurred immediately prior to the date of this Warrant and the original Exercise
Price had been fairly allocated to the stock resulting from such capital
adjustment; and in other respects the provisions of this Section shall be
applied in a fair, equitable and reasonable manner so as to give effect, as
nearly as may be, to the purposes hereof. A rights offering to stockholders
shall be deemed a stock dividend to the extent of the bargain purchase element
of the rights. The Company will not effect any consolidation or merger, unless
prior to the consummation thereof, the successor or acquiring entity (if other
than the Company) and, if an entity different from the successor or acquiring
entity, the entity whose capital stock or assets the holders of the Common Stock
of the Company are entitled to receive as a result of such consolidation or
merger assumes by written instrument the obligations under this Warrant
(including under this Section 6) and the obligations to deliver to the holder of
this Warrant such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the holder may be entitled to acquire.


6.3 Adjustment for Spin Off. If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or of a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then the Company shall cause (i) to be reserved Spin Off Securities equal to the
number thereof which would have been issued to the Holder had all of the
Holder’s unexercised Warrants outstanding on the record date (the “Record Date”)
for determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Warrants”) been exercised as
of the close of business on the Trading Day immediately before the Record Date
(the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares, multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants.
 
 
 

--------------------------------------------------------------------------------

 


6.4 Adjustment for Certain Transactions. Reference is made to the provisions of
Section 4(g) of the Securities Purchase Agreement, the terms of which are
incorporated herein by reference. The number of shares covered by this Warrant
and the Exercise Price shall be adjusted as provided in the applicable
provisions of said Section 4(g) of the Securities Purchase Agreement.


7. Transfer to Comply with the Securities Act; Registration Rights.


7.1  Transfer. This Warrant has not been registered under the Securities Act of
1933, as amended, (the “Act”) and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares. Neither this Warrant nor any of the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an opinion of counsel satisfactory to
the Company that registration is not required under the Act. Each certificate
for the Warrant, the Warrant Shares and any other security issued or issuable
upon exercise of this Warrant shall contain a legend on the face thereof, in
form and substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section. Notwithstanding the
foregoing, the Company shall have no obligation to amend any then effective
registration statement covering the resale of the Warrant Shares issuable on
exercise of the transferred portion of this Warrant to include the transferee as
a selling shareholder thereof, if inclusion of the transferee would require a
post-effective amendment to such registration statement.


7.2 Registration Rights.  (a) Reference is made to the Registration Rights
Agreement. The Company’s obligations under the Registration Rights Agreement and
the other terms and conditions thereof with respect to the Warrant Shares, if
any, including, but not necessarily limited to (but limited to the extent
contemplated thereby), the Company’s commitment to file a registration statement
including the Warrant Shares, to have the registration of the Warrant Shares
completed and effective, and to maintain such registration, are incorporated
herein by reference.


(b) In addition to the registration rights referred to in the preceding
provisions of Section 7.2(a), effective after the expiration of the
effectiveness of the Registration Statement as contemplated by the Registration
Rights Agreement, the Holder shall have piggy-back registration rights with
respect to the Warrant Shares then held by the Holder or then subject to
issuance upon exercise of this Warrant (collectively, the “Remaining Warrant
Shares”), subject to the conditions set forth below. If, at any time after the
Registration Statement has ceased to be effective, the Company participates
(whether voluntarily or by reason of an obligation to a third party) in the
registration of any shares of the Company’s stock (other than a registration on
Form S-8 or on Form S-4), the Company shall give written notice thereof to the
Holder and the Holder shall have the right, exercisable within ten (10) Trading
Days after receipt of such notice, to demand inclusion of all or a portion of
the Holder’s Remaining Warrant Shares in such registration statement. If the
Holder exercises such election, the Remaining Warrant Shares so designated shall
be included in the registration statement at no cost or expense to the Holder
(other than any costs or commissions which would be borne by the Holder under
the terms of the Registration Rights Agreement). The Holder’s rights under this
Section 7 shall expire at such time as the Holder can sell all of the Remaining
Warrant Shares under Rule 144 without volume or other restrictions or limit.
 
 
 

--------------------------------------------------------------------------------

 


8. Late Delivery of Warrant Shares. Reference is made to Section 5(b) of the
Securities Purchase Agreement, the terms of which are incorporated herein by
reference.


9. Notices. Any notice required or permitted hereunder shall be given in manner
provided in the Section headed “NOTICES” in the Securities Purchase Agreement,
the terms of which are incorporated herein by reference.


10. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant contains the full understanding of the parties hereto with respect to
the subject matter hereof and thereof and there are no representations,
warranties, agreements or understandings other than expressly contained herein
and therein.


11. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the County of New York or the state courts
of the State of New York sitting in the County of New York in connection with
any dispute arising under this Warrant and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under any of the Transaction Agreements.


12. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.


13. Remedies. The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.


14. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.


[Balance of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

15. Descriptive Headings. Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


Dated: _________________, 200__
 

        SKYSTAR BIO-PHARMACEUTICAL COMPANY  
   
   
    By:             (Print Name)       (Title)

 
 
 

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE OF WARRANT



TO:
SKYSTAR BIO-PHARMACEUTICAL COMPANY:

Rm. 10601, Jiezuo Plaza, No. 4,
Fenghui Road South
Gaoxin District, Xian Province, P.R. China

Attn: CEO
VIA TELECOPIER TO: (011-86-29) 8819-3185

  with a copy to:  Richardson & Patel LLP, Attn: Kevin K. Leung, Esq. 

    VIA TELECOPIER TO: (310) 208-1154 

 
The undersigned hereby irrevocably elects to exercise the right, represented by
the Common Stock Purchase Warrant Series 2007-01, Class A No. 07-01A-__, dated
as of _____________________, 20___, to purchase ___________ shares of the Common
Stock, $0.001 par value (“Common Stock”), of SKYSTAR BIO-PHARMACEUTICAL COMPANY
and tenders herewith payment in accordance with Section 2 of said Common Stock
Purchase Warrant, as follows:


o CASH: $__________ = (Exercise Price x Exercise Shares)


Payment is being made by:
 
o enclosed check
o wire transfer
o other
 
o CASHLESS EXERCISE [if available pursuant to Section 2.1(b)]:


Net number of Warrant Shares to be issued to Holder : _________*


* based on:  Current Market Value - (Exercise Price x Exercise Shares) 
Market Price of Common Stock
 
where:
Market Price of Common Stock [“MP”]  = $_______________
Current Market Value [MP x Exercise Shares] = $_______________


It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder's right to exercise
thereunder. Based on the analysis on the attached Worksheet Schedule, the Holder
believes this exercise complies with the provisions of said Section 2.2.
Nonetheless, to the extent that, pursuant to the exercise effected hereby, the
Holder would have more shares than permitted under said Section, this notice
should be amended and revised, ab initio, to refer to the exercise which would
result in the issuance of shares consistent with such provision. Any exercise
above such amount is hereby deemed void and revoked.
 
 
 

--------------------------------------------------------------------------------

 


As contemplated by the Warrant, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or facsimile transmission of this Notice of
Exercise.


The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder


o via express courier, or


o by electronic transfer


after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:


_____________________________________
_____________________________________
_____________________________________




Dated: ______________________


____________________________
[Name of Holder]


By: _________________________
 
 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE OF WARRANT
WORKSHEET SCHEDULE
 
1. Current Common Stock holdings of Holder and Affiliates __________
 
2. Shares to be issued on current exercise __________
 
3. Other shares to be issued on other current exercise(s) and other current
conversion(s)4 __________
 
4. Other shares eligible to be acquired within next 60 days without restriction
__________
 
5. Total [sum of Lines 1 through 4] __________
 
6. Outstanding  shares of Common Stock5 __________
 
7. Adjustments to Outstanding
 
a. Shares known to Holder as previously issued to Holder or others but not
included in Line 6 __________
 
b. Shares to be issued per Line(s) 2 and 3 __________
 
c. Total Adjustments [Lines 7a and 7b] __________
 
8. Total Adjusted Outstanding [Lines 6 plus 7c] __________
 
9. Holder’s Percentage [Line 5 divided by Line 8]_________%
 
[Note: Line 9 not to be above 4.99%]
 
____________________________
4Includes shares issuable on conversion of convertible securities (including
assumed payment, if relevant, of interest or dividends) or exercise of other
rights, including other warrants or options
5Based on latest SEC filing by Company.
 
 
 

--------------------------------------------------------------------------------

 
 